Order entered July 2, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00141-CV

                             AMBER ETTA BUMPUS, Appellant

                                            V.

                        BRENT WADE FITZGERALD, Appellee

                        On Appeal from the 196th District Court
                                 Hunt County, Texas
                            Trial Court Cause No. 773788

                                        ORDER
      The Court has before it appellant’s June 20, 2013 motion to accelerate this appeal. The

Court DENIES the motion.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE